—In an action to recover damages for personal injuries, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Schneier, J.), dated May 2, 2002, as, upon renewal, adhered to its determination in a prior order of the same court, dated October 24, 2001, denying its motion to transfer the venue of the action to Queens County.
Ordered that the order dated May 2, 2002, is reversed insofar as appealed from, with costs, and, upon renewal, the motion is granted, the order dated October 24, 2001, is vacated, and the Clerk of the Supreme Court, Kings County, is directed to transfer the file of the action to the Clerk of the Supreme Court, Queens County.
Under the circumstances of this case, the Supreme Court erred in denying the defendant’s renewed motion to change the venue of this action from Kings County to Queens County (see Schaefer v Schwartz, 226 AD2d 619; Cenziper v Gross, 175 *570AD2d 226). Smith, J.P., Goldstein, H. Miller and Mastro, JJ., concur.